DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 22-25, drawn to a system that provides a polymer heat exchanger, a method of operating a polymer heat exchanger, a heating and/or cooling system, and a system that provides a heat exchanger, classified in F28F3/00.
II. Claims 15-21, drawn to a method for manufacturing a polymer heat exchanger, classified in B33Y10/00.
The inventions are independent or distinct, each from the other because:
3.	Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the plates need not need be fabricated using additive manufacturing.
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), for example Invention II would require searches in B33Y 10/00, 80/00. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5.	During a telephone conversation with Richard Park on 8/20/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-14 and 22-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
7.	The drawings are objected to because figures 2-13 do not contain reference characters, see MPEP 608.01(g) and figure 3 is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-14 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “microscale” in claims 1, 4, 5, 7, 9, 12, 22, 23, and 25 is a relative term which renders the claim indefinite. The term “microscale” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes the limitation will be examined under its merits.
Claims 2-14 and 24 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 1-5, 7, 8, 11-13, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (PCT Publication WO9924772A1, “Booth”) in view of Rao et al. (Chinese Patent Publication CN107314699A, “Rao”).

Regarding claim 1, Booth discloses a system that provides a polymer heat exchanger (figs 6 and 7 embodiment), comprising: 
a set of plates (10A, 10B) comprised of a polymer (page 7, lines 19-22) that includes internal flow passages, which are configured to carry; 
wherein the set of plates is organized into a stack, wherein consecutive plates in the stack are separated by fins (45, 50) to form intervening air passages; 
wherein the polymer heat exchanger includes pathway (between a set of plates), which flows from an inlet, through the internal flow passages in the stack of plates, to an outlet; 
wherein the polymer heat exchanger includes an airflow pathway (between an adjacent set of plates, page 4, line 25), which flows from an airflow inlet, through the intervening air passages between the consecutive plates in the stack of plates, to an airflow outlet; and 
wherein the flow pathway flows in a direction opposite to a direction of the airflow pathway to provide a counterflow design that optimizes heat transfer between the liquid flow pathway and the airflow pathway (page 7, line 28).
However, Booth does not explicitly disclose wherein the internal flow passages are microscale or wherein there is a liquid flow pathway. Rao, however, discloses a heat exchanger (fig 3) wherein in includes internal microscale flow passages (page 2, lines 46-53) and also has liquid flow pathways adjacent to airflow pathways (page 1, line 27). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Booth to have the pathways microscale in order to improve the heat exchange efficiency between the fluids and to have a liquid pathway in order to allows for the efficient exchange of heat between a liquid and air. 

Regarding claim 2, the combination of Booth and Rao discloses all previous claim limitations. Booth further discloses wherein the fins (45, 50) that separate consecutive plates (10A, 10B) in the stack of plates are formed by protrusions (fig 6), which are manufactured onto outer surfaces of the set of plates (fig 6).

Regarding claim 3, the combination of Booth and Rao discloses all previous claim limitations. Booth further discloses wherein the fins (45, 50) that separate consecutive plates are configured to straight (see annotated fig 6 below).

    PNG
    media_image1.png
    457
    614
    media_image1.png
    Greyscale


Regarding claim 4, the combination of Booth and Rao discloses all previous claim limitations. Rao, as modified, further discloses wherein the internal microscale flow passages within the set of plates include arrays of microscale pin fins (45, Booth) to facilitate heat transfer and liquid flow distribution.  

Regarding claim 5, the combination of Booth and Rao discloses all previous claim limitations. Rao, as modified, further discloses wherein pins (45, Booth) that comprise the array of microscale pins are configured to be one or more of circular (fig 6, Booth).

Regarding claim 7, the combination of Booth and Rao discloses all previous claim limitations. The limitations of “wherein each plate in the set of plates is designed to be fabricated through an injection molding process, wherein a top surface and/or a bottom surface of the plate are formed through injection molding” are considered product-by-process limitations. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
 Booth, as modified, further discloses wherein a top surface and a bottom surface (of plates 10A and 10B) are bonded together to form the plate, which includes the internal microscale flow passages (see rejection of claim 1).

Regarding claim 8, the combination of Booth and Rao discloses all previous claim limitations. The limitation of “wherein each plate in the set of plates is designed to be manufactured through an additive manufacturing process” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 11, the combination of Booth and Rao discloses all previous claim limitations. However, they do not explicitly disclose wherein the liquid in the polymer heat exchanger comprises one of water and glycol. However, the Examiner takes Official Notice that the use of water and glycol are old and well known in the art of heat exchange due to the efficient heat exchange and low cost and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Booth, as modified, to provide water or glycol.

Regarding claim 12, the combination of Booth and Rao discloses all previous claim limitations. Booth, as modified, does not explicitly disclose wherein the internal microscale flow passages in the set of plates are 0.25 mm to 1.0 mm or less in width. Rao, however, teaches having the width of the flow passages be 0.5 mm to 20 mm (page 2, lines 46-47, referred to here as height). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Booth, as modified, to have the width be 0.5 mm in order to optimize the flow and heat exchange of the heat exchanger. 

Regarding claim 13, the combination of Booth and Rao discloses all previous claim limitations. Booth further discloses wherein the system is capable to be used in industrial processes to efficiently extract low grade waste heat from gaseous heat sources. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here.

Regarding claim 22, Booth discloses  method for operating a polymer heat exchanger with flow passages (figs 6 and 7 embodiment, page 7, lines 19-22), comprising: a flow pathway (between a set of plates) in the polymer heat exchanger, wherein the flow pathway flows from an inlet, through internal flow passages in a set of plates, which is comprised of a polymer and is organized into a stack, to a outlet, and wherein consecutive plates (10A, 10B) in the stack of plates are separated by fins (45, 50) to form intervening air passages; and directing air through an airflow pathway (between an adjacent set of plates page 4, line 25) in the polymer heat exchanger, which flows from an airflow inlet, through the intervening air passages between the consecutive plates in the stack of plates, to an airflow outlet; wherein the flow pathway flows in a direction opposite to a direction of the airflow pathway to provide a counterflow design that optimizes heat transfer between the flow pathway and the airflow pathway (page 7, line 28).
However, Booth does not explicitly disclose wherein the internal flow passages are microscale or wherein there is a liquid flow pathway. Rao, however, discloses a heat exchanger (fig 3) wherein in includes internal microscale flow passages (page 2, lines 46-53) and also has liquid flow pathways adjacent to airflow pathways (page 1, line 27). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Booth to have the pathways microscale in order to improve the heat exchange efficiency between the fluids and to have a liquid pathway in order to allows for the efficient exchange of heat between a liquid and air. 

Regarding claim 25, Booth discloses a system that provides a heat exchanger (fig 6 and 7 embodiment), comprising: a set of plates (10A, 10B) that includes internal flow passages; wherein the set of plates is organized into a stack, wherein consecutive plates in the stack are separated by fins (45, 50) to form intervening air passages; wherein the heat exchanger includes a flow pathway (between a set of plates), which flows from an inlet, through the internal flow passages in the stack of plates, to a outlet; wherein the heat exchanger includes an airflow pathway (between an adjacent set of plates, page 4, line 25), which flows from an airflow inlet, through the intervening air passages between the consecutive plates in the stack of plates, to an airflow outlet; and wherein the flow pathway flows in a direction opposite to a direction of the airflow pathway to provide a counterflow design that optimizes heat transfer between the flow pathway and the airflow pathway (page 7, line 27). 
However, Booth does not explicitly disclose wherein the internal flow passages are microscale or wherein there is a liquid flow pathway. Rao, however, discloses a heat exchanger (fig 3) wherein in includes internal microscale flow passages (page 2, lines 46-53) and also has liquid flow pathways adjacent to airflow pathways (page 1, line 27). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Booth to have the pathways microscale in order to improve the heat exchange efficiency between the fluids and to have a liquid pathway in order to allows for the efficient exchange of heat between a liquid and air. 

12.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth and Rao as applied to claim 1 above, and further in view of Kawashima (Japanese Patent Publication JP2020071008A).

Regarding claim 6, the combination of Booth and Rao discloses all previous claim limitations. However, they do not explicitly disclose wherein the polymer heat exchanger is part of a heating and/or cooling system for a building, which comprises: an external heat pump located outside of the building, which uses a low global warming potential (GWP) refrigerant; a refrigerant-to-liquid heat exchanger located outside of the building, which exchanges heat between the low GWP refrigerant from the external heat pump and a heat-transfer liquid; and the polymer heat exchanger located inside the building, which exchanges heat between the heat-transfer liquid from the refrigerant-to-liquid heat exchanger and air, which flows through a heating and/or cooling system in the building. Kawashima, however, discloses wherein a heat exchanger (21) is part of a heating and/or cooling system for a building, which comprises: an external heat pump (vapor compression system) located outside of the building (20), which uses a low global warming potential (GWP) refrigerant (page 2 of translation); a refrigerant-to-liquid heat exchanger (32) located outside of the building, which exchanges heat between the low GWP refrigerant from the external heat pump and a heat-transfer liquid; and the heat exchanger located inside the building, which exchanges heat between the heat-transfer liquid from the refrigerant-to-liquid heat exchanger and air, which flows through a heating and/or cooling system in the building (fig 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Booth, as modified, to provide the polymer heat exchanger in place of heat exchanger 21 of Kawashima in order to efficiently air condition a building. 

13.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth and Rao as applied to claim 1 above, and further in view of Zhang et al. (Chinese Patent Publication CN207180437U, “Zhang”).

Regarding claim 9, the combination of Booth and Rao discloses all previous claim limitations. However, they do not explicitly disclose wherein each plate in the set of plates includes features that form a plenum, wherein when plates in the set of plates are stacked together, the plena in the individual plates form a continuous plenum, which is configured to carry liquid from the liquid inlet to the internal microscale flow passages, and from the internal microscale flow passages to the liquid outlet. Zhang, however, disclose a plate heat exchanger (fig 4) wherein each plate in the set of plates includes features that form a plenum, wherein when plates in the set of plates are stacked together, the plena in the individual plates form a continuous plenum, which is configured to carry liquid from a liquid inlet (7) to the internal flow passages, and from the internal flow passages to a liquid outlet (10). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Booth, as modified, to provide the plenums of Zhang in order to allow for the air and liquid to be efficiently introduced into the heat exchanger. 

14.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth and Rao as applied to claim 1 above, and further in view of Scwalm (U.S. Patent Publication No. 2017/0211889).

Regarding claim 10, the combination of Booth and Rao discloses all previous claim limitations. Booth further discloses wherein the stacked set of plates forms a heat exchanger module (see fig 1) that provides a duct for airflow for the airflow pathway. 
However, they do not explicitly disclose wherein the system includes multiple heat exchanger modules, which are stacked in one or more dimensions orthogonal to a direction of the airflow to form a larger duct assembly. Scwalm, however, discloses a heat exchanger system (fig 4) wherein the system includes multiple heat exchanger modules (see annotated fig 4 below), which are stacked a dimension orthogonal to a direction of the airflow to form a larger duct assembly (see annotated fig 4 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Booth, as modified, to provide multiple modules such as taught by Scwalm in order to increase the heat exchange capacity of the system. 

    PNG
    media_image2.png
    605
    563
    media_image2.png
    Greyscale

15.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth and Rao as applied to claim 1 above, and further in view of Martin et al. (U.S. Patent Publication No. 2008/0283220, “Martin”).

Regarding claim 14, the combination of Booth and Rao discloses all previous claim limitations. However, they do not explicitly disclose wherein the system is configured to measure a flow rate of air by measuring a pressure drop across the polymer heat exchanger; and wherein the system is configured to use the pressure drop to continuously monitor the state of the polymer heat exchanger to determine whether the polymer heat exchanger needs to be serviced. Martin, however, discloses a system (fig 3) which is configured to measure a flow rate of air by measuring a pressure drop across a heat exchanger (42, 142a, 142b, ¶0027); and wherein the system is configured to use the pressure drop to continuously monitor the state of the heat exchanger to determine whether the heat exchanger needs to be serviced (¶0027). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Booth, as modified, to measure the pressure drop across the heat exchanger such as taught by Martin in order to ensure that the heat exchanger is working optimally.  

16.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (Japanese Patent Publication JP2020071008A) in view of Booth et al. (PCT Publication WO9924772A1, “Booth”) in further view of Rao et al. (Chinese Patent Publication CN107314699A, “Rao”).

Regarding claim 23, Kawashima discloses a  heating and/or cooling system (fig 1) for a building (20), comprising: an external heat pump (vapor compression system) located outside of the building (at 10), which uses a low global warming potential (GWP) refrigerant (page 2 of translation); a refrigerant-to-liquid heat exchanger (32) located outside of the building (20), which exchanges heat between the low GWP refrigerant from the external heat pump and a heat-transfer liquid (fig 1); and a heat exchanger (21) located inside the building, which exchanges heat between the heat-transfer liquid from the refrigerant-to-liquid heat exchanger and air, which flows through a heating and/or cooling system in the building; 
However, Kawashima does not explicitly disclose wherein the heat exchanger is polymer or wherein the polymer heat exchanger comprises, a set of plates comprised of a polymer that includes internal microscale flow passages, which are configured to carry a liquid; wherein the set of plates is organized into a stack, wherein consecutive plates in the stack are separated by fins to form intervening air passages; wherein the polymer heat exchanger includes a liquid flow pathway, which flows from a liquid inlet, through the internal microscale flow passages in the stack of plates, to a liquid outlet; wherein the polymer heat exchanger includes an airflow pathway, which flows from an airflow inlet, through the intervening air passages between the consecutive plates in the stack of plates, to an airflow outlet; and wherein the liquid flow pathway flows in a direction opposite to a direction of the airflow pathway to provide a counterflow design that optimizes heat transfer between the liquid flow pathway and the airflow pathway. Booth, however, discloses a polymer heat exchanger (fig 6, 7 embodiment), comprising: 
a set of plates (10A, 10B) comprised of a polymer (page 7, lines 19-22) that includes internal flow passages, which are configured to carry; 
wherein the set of plates is organized into a stack, wherein consecutive plates in the stack are separated by fins (45, 50) to form intervening air passages; 
wherein the polymer heat exchanger includes pathway (between a set of plates), which flows from an inlet, through the internal flow passages in the stack of plates, to an outlet; 
wherein the polymer heat exchanger includes an airflow pathway (between an adjacent set of plates, page 4, line 25), which flows from an airflow inlet, through the intervening air passages between the consecutive plates in the stack of plates, to an airflow outlet; and 
wherein the flow pathway flows in a direction opposite to a direction of the airflow pathway to provide a counterflow design that optimizes heat transfer between the liquid flow pathway and the airflow pathway (page 7, line 28). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kawashima to provide the heat exchanger of Booth in order to optimize the heat exchanger between the heat transfer fluid and air. 
However, Kawashima, as modified, does not explicitly disclose wherein the internal flow passages are microscale or wherein there is a liquid flow pathway. Rao, however, discloses a heat exchanger (fig 3) wherein in includes internal microscale flow passages (page 2, lines 46-53) and also has liquid flow pathways adjacent to airflow pathways (page 1, line 27). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Booth to have the pathways microscale in order to improve the heat exchange efficiency between the fluids and to have a liquid pathway in order to allows for the efficient exchange of heat between a liquid and air. 

17.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima, Booth, and Rao as applied to claim 23 above, and further in view of Scwalm (U.S. Patent Publication No. 2017/0211889).

Regarding claim 24, the combination of Kawashima, Booth, and Rao discloses all previous claim limitations. Booth further discloses wherein the stacked set of plates forms a heat exchanger module (see fig 1) that provides a duct for airflow for the airflow pathway. 
However, they do not explicitly disclose wherein the system includes multiple heat exchanger modules, which are stacked in one or more dimensions orthogonal to a direction of the airflow to form a larger duct assembly. Scwalm, however, discloses a heat exchanger system (fig 4) wherein the system includes multiple heat exchanger modules (see annotated fig 4 below), which are stacked a dimension orthogonal to a direction of the airflow to form a larger duct assembly (see annotated fig 4 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kawashima, as modified, to provide multiple modules such as taught by Scwalm in order to increase the heat exchange capacity of the system. 

    PNG
    media_image2.png
    605
    563
    media_image2.png
    Greyscale

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763